Case: 1:15-cv-11632 Document #: 153-2 Filed: 10/31/19 Page 1 of 2 PageID #:1028




                                 Exhibit 1
Patient Name: ROGERS,
                    Case:KEITH
                            1:15-cv-11632                   Document #: 153-2 Filed: 10/31/19 Page 2 of 2 PageID #:1028MRN: 00375400z
Date of Birth: 8/31/1963                                                                                                                                                                FIN: 20140120045

                                                                                  * Auth (Verified)*




                                       ........... --.................................. _ .......        ·oN -To be completed by Patient
                                       "'11'1'n·fl0GERS, KEHli                                  l""ll\"\
                                       DOB-- ,O.g - 50Y FC,- 01l�CF20_H �
                       PRINT NAM�
                                                                                                ""'
                                                                                                                                               oo· B·. _________
                                                            e
                                       A('ll20�9901 BP 1 r..,�(10375400


                       DOCI.D.#        II   IIIIUl1.llllllli�fflDl111'H1TI�lllllilll       Social Security#                 f,            3'1 � 60~ 116. C,
                       Clinic Name:     t: R�AJ t;wlFn Hor�                                Clinic Address:               +- C.-. 7/�r
                       Progra·m I.D. # -f-_,___-___________                                Counselor:                   L L (){,,,f
                  I.

                  to disclosure to Cemiak Health Services, information regarding my dosage of methadone. This is for the

                  pt.Jrpose of establishing a detoxification treatment plan. This consent is subject to revocation at any time

                  e)[cept to the extent that aclioli has been taken. This consent is good until my release from the detoxification

                                                                                                                   .
                                                                ¼--==
                  program.
                                               .,)      ·
                  SIGNATURE:          t' Jl,,-2) [                                             .                                                     � .JJ
                                                                                                                                                  . J-+-
                                                                                                                                           DATE: --"
                                                                                                                                                              ½
                                                                                                                                                        "'-l � ---1'"--
                                                                                                                                                                     . I --

                II                                       To be.completed by Methadone CHnic Only
                                                 Please fax back to 773.674.5880 Attn: Cermak ER Physician
                       _ /
                                                         r
                        · Currently Active in Program:
                  0Patient                                                                                                                                               .       _ •
                               Clinic Nurse Name: LI f'l ti              d                         Today's Dat7            :.l4-clp1 \,{            RIN#    /}9 � 6{)j(J
                                      Current Dose:_r;
                                                     ,,,�o�o
                                                    ,,..   _____ Date adnfinistered:                                   1 I l "1   !       1�
                                      If take horna doses given, # of doses:            d 00-"f\_(!.,                                               Date given: _____
                  □ Patient Currently NOT Active in Program                                           c....   ,J




                  □ Incomplete lnformatjon
                  □ Other: ___ .. �-----------

                                                                    To be completed by Cermak Staff
                                      Methadone Clinic Re uest                                                                              Movement R
                Date & Time                                                                   ; Date & Time
                faxed                                                                              called
                Date & Time                       Contact                                          Date &Time
                called                            Name                                             called
                Date & Time                       Contact                                          Date & Time                                   Contact
                called                            Name                        Initial              called                                        Name

                                                                                                                                      .         Ill-�··· . .. ...... . .,.., .. ... .
                                                                                                                                          ifilii�i'dftl.
                'Fo�arded to Pharmacy on D11te & Time: ___ Reason: ------ ...--•·"•
                  For Pharmacy Staff:                                                                                                 1'•,11m-ROGEFISl KElTti
                                                                                                                                                       a- so� �c- o,a.ar. ,, ._oOz

                  Returned to Physician for Review I Action:
                  Division: _____ Date: ______
                  >'or.-- 6511< _, March 20U
                  Item M iB-:5000..1!!188




Facility: CHS                                                                 Plaintiff's Exhibit 1                                                                   Page 1 of 1 Page 21 of 88
                                                                CCSAO Rogers v. Dart 15 C 11632 00065
